Citation Nr: 1117284	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-38 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the St. Petersburg, Florida VA Regional Office (RO) which, in pertinent part, denied the Veteran's claim for service connection for a lumbar spine disability.

Jurisdiction over this matter was transferred to the Winston-Salem, North Carolina RO in October 2007.

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2008 hearing at the RO (Travel Board hearing).  

This matter was denied by the Board in a May 2008 decision.  In accordance with an April 2009 Joint Motion for Remand (JMR) the Court of Appeals for Veterans Claims (CAVC) vacated the Board decision.

In September 2009, the Board remanded this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The VLJ who held the March 2008 hearing has retired.  By statute the Board member conducting a hearing shall participate in making the final determination on a claim.  38 U.S.C.A. § 7107(c) (West 2002).  In March 2011, the Veteran was notified that the VLJ who conducted his hearing was no longer employed at the Board and he was offered the opportunity for a new hearing.  In April 2011, he informed the Board that he wished to appear for a hearing before a VLJ at his local regional office.

As the Veteran has the right to a RO hearing and has not yet been afforded the hearing, a remand is required for such a hearing to be scheduled.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

